SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

168
TP 12-01555
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF RONALD CRANDALL, PETITIONER,

                     V                             MEMORANDUM AND ORDER

NEW YORK STATE OFFICE OF CHILDREN AND FAMILY
SERVICES, SPECIAL HEARINGS BUREAU, RESPONDENT.


RONALD CRANDALL, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Thomas G.
Leone, A.J.], entered August 23, 2012) to review a determination of
respondent. The determination denied the request of petitioner to
amend an indicated report.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
seeking to annul the determination denying his request to amend an
indicated report of maltreatment to provide instead that the report
was unfounded (see Social Services Law § 422 [8] [a] [v]; [c] [ii]).
Contrary to petitioner’s contention, we conclude that the hearsay
evidence of maltreatment constituted substantial evidence supporting
the determination (see Matter of Jeannette LL. v Johnson, 2 AD3d 1261,
1263-1264). Although petitioner’s account of the events conflicted
with the evidence presented by respondent, “it is not within this
Court’s discretion to weigh conflicting testimony or substitute its
own judgment for that of the administrative finder of fact” (Matter of
Ribya BB. v Wing, 243 AD2d 1013, 1014).




Entered:   March 15, 2013                        Frances E. Cafarell
                                                 Clerk of the Court